Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE filed on 01/07/21 is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/20 has been entered.

Status of Claims
Claims 1-18 are pending. 
In the submission filed on 12/04/20, claims 1 and 10 were 
Claims 1-18 are rejected.

Response to Arguments
Regarding the objection to the drawings
As noted in the Advisory Action, the objection to the drawings has been overcome.

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101:
Applicant's arguments filed on 12/04/20 have been fully considered but they are not persuasive.
 	The instant claim amendments, inter alia, add to the independent claims a "requesting" operation, which includes using an API to request a virtual payment card from the backend for the financial institution. Applicant argues that this added operation, together with the other recited electronic devices, integrates the judicial exception into a practical application of using pay-on-demand virtual payment cards to reduce fraud. The Office finds that this added operation merely recites the use of generic computer elements. Accordingly, when the claim elements are viewed individually or in combination, the claims 

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 102 and 103:
Applicant's arguments filed on 12/04/20 have been fully considered but are moot and not persuasive.
Applicant's arguments are moot in view of the new combination of prior art being used in the current rejection.
For the record, Applicant's arguments are not persuasive, as explained below. 
Applicant argues: 
… Applicant has amended claims 1 and 10 to specify that the buyer is the consumer of the goods or services. The Handbook does not provide any support for a scenario in which the consumer of the travel services pays for the travel services using the Handbook's virtual card. 
For example, under the primary mapping - where the corporation alleged [sic] to be the buyer - the corporation is not the consumer of the goods or services. Instead, the employee is the consumer of the travel services. And, under the alternate mapping - where the travel company is the buyer - the travel company is not the consumer of the travel services. In both mappings, the employee is the consumer of the good or services, and pays for the goods or services. According to the Handbook, "[t]he guest or booker still pays the distribution partner for the stay; this is important if the distribution partner marks up the rate or packages it with flights, car rental, etc." Handbook at 7. (Response, pp. 9-10; emphasis in original)

The Examiner agrees with Applicant that under the alternate mapping - where the travel company is the buyer - the travel company is not the consumer of the travel services. However, the qua employee of the corporation, not in the employee's personal capacity for leisure travel or the like. The statement of Handbook quoted by Applicant ("[t]he guest or booker still pays the distribution partner for the stay") is not dispositive. In a typical corporate travel scenario, the corporate travel is booked by the corporation, with the actual act of booking being performed by an employee of the corporation, e.g., the travel tickets are purchased by a secretary for the secretary's boss. Here, the corporate employee/secretary acts on behalf of, as representative of, the corporation. A corporation is an abstraction and hence it cannot physically book tickets, travel on business, sign a contract, etc. This does not mean the corporation cannot act. Rather, a corporation can and does act via its human agents, e.g., its officers or employees. When a 

Examiner's Comments
Non-Functional Descriptive Material
Claim 1 recites:
"receiving a reconciliation file …."  
Claim 10 recites:
"the backend for the online marketplace receives a reconciliation file …." 
These limitations describe characteristics of the file, which is data. However, as these particular characteristics of the data are not processed or used to carry out any functionality that specifically depends on these particular characteristics, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability. MPEP § 2111.05; In re Ngai 70 USPQ2d 1862 (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983)).
Not Positively Recited
Claim 1 recites:
"receiving … a selection of one or more goods or services offered by a supplier in the online marketplace …" and "receiving … wherein the buyer is the consumer of the goods or services;"
Claim 9 recites:
"wherein the payment process is conducted over an electronic payment network." 
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: in the interest of compact prosecution, prior art has been cited for the aforementioned non-functional descriptive material and not positively recited subject matter. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 10 are directed to a method or system "for using pay-on-demand virtual payment cards." 
Claims 1 and 10 are directed to the abstract idea of "performing or processing a transaction using a virtual payment card," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites " in … an online marketplace … receiving, from … a buyer, a selection of one or more goods or services offered by a supplier in the online marketplace and an indication that the buyer will use a pay-on-demand … payment card to pay for the goods or services, wherein the buyer is the consumer of the goods or services; requesting, from … a financial institution for the pay-on-demand … payment card …, the pay-on-demand … payment card; receiving, from the … financial institution, information for the pay-on-demand … payment card; associating the pay-on-demand … payment card with the goods or services in a transaction; providing the transaction and pay-on-demand … payment card to … the financial 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "an information processing apparatus," " at least one computer processor," " a buyer electronic device," " (a pay-on-demand) virtual (payment card)," " a backend (for a financial institution)," and "an  application programmable interface (API)" (or similar elements recited in Claim 10) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of performing or processing a transaction using a virtual payment card, specifically, " in … an online marketplace … receiving, from … a buyer, a selection of one or more goods or services offered by a supplier in the online marketplace and an indication that the buyer will use a pay-on-
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of performing or processing a transaction using a virtual payment card, specifically, "in … an online marketplace … receiving, from … a buyer, a selection of one or more goods or services offered by a supplier in the online marketplace and an indication that the buyer will use a pay-on-demand … payment card to pay for the goods or services, wherein the buyer is the consumer of the goods or services; requesting, from … a financial institution for the pay-on-demand  at least one computer processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1 and 10 are not patent eligible.
Dependent claims 2, 3, 11 and 12 describe further details of the operations of claims 1 and 10, specifically, describe the virtual payment card. Dependent claims 5-9 and 13-18 describe additional operations of or closely related to the abstract idea of claims 1 and 10. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide 

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in the Specification
Claim 1 recites "providing the transaction and pay-on-demand virtual payment card to the backend for the financial institution."
Related subject matter is discussed in paragraphs 0039 and 0040 of the specification:
[0039] In step 225, the pay-on-demand virtual payment card information is provided with the order to the supplier, and, in step 230, the supplier fulfils the order. (Emphasis added)

[0040] In step 235, after receiving the pay-on-demand virtual payment card information, the financial institution may authorize and settle payment from the buyer's account to the supplier's account, and in step 240, the financial institution may send a reconciliation file to the buyer.

No support is found for the above-quoted language of claim 1, in particular the underlined content. 
Claim 1 recites "receiving … wherein the buyer is the consumer of the goods or services" and claim 10 recites "a buyer electronic device …, wherein the buyer is the consumer of the goods or services;"
Related subject matter is discussed in paragraph 0024 of the specification:
[0024] In one embodiment, buyer 110 may be any entity that may purchase goods or services using marketplace 130. …

No support is found for the above-quoted language of claim 1. 
Claims 2-9 and 11-18 are rejected by virtue of their dependency from a rejected base claim.

Lack of Algorithm
Claims 6 and 15 recite "select[ing] the pay-on-demand virtual payment card from one of a plurality of pools of pay-on-demand virtual payment cards based on a payment process," but the specification (see 0007, 0008, 0014, 0029) does not provide details on what this action ("select[ing] … based on a payment process") comprises or how it is performed. 
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 7-9 and 16-18 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claim 1 recites "requesting, from a backend for a financial institution for the pay-on-demand virtual payment card …." The associated with the pay-on-demand virtual payment card," but it is not clear what is meant by "a backend for a financial institution for the pay-on-demand virtual payment card." 
Claim 1 recites "receiving, from the backend for financial institution, …." The absence of any article (a, the) preceding "financial institution" is grammatically incorrect and renders the meaning unclear, e.g., does the "financial institution" refer to the previously recited one or not?
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-9 are rejected by virtue of their dependency from a rejected claim.

Hybrid Claims (Katz)
Claim 10 recites "a buyer electronic device …, wherein the buyer is the consumer of the goods or services." Claim 10 is directed to a system comprising a backend for an online marketplace, a financial institution backend, and a buyer electronic device. The language quoted above is from the In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011).
Claims 11-18 are rejected by virtue of their dependency from a rejected base claim.

Hybrid Claims (Rembrandt)
Claim 10 recites "the backend for the online marketplace receives … a selection of one of the plurality of goods or services …," claim 16 (depending from claim 10) recites "wherein the plurality of pools of pay-on-demand virtual payment cards are grouped by bank identification number," and claim 18 (depending from claim 10) recites "wherein the payment process is conducted over an electronic payment network." Claim 10 is directed to a system comprising a backend for an online marketplace, a financial institution backend, and a buyer electronic device. The language quoted above describes actions UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Claims 11-18 are (also) rejected by virtue of their dependency from a rejected base claim.

Lack of Antecedent Basis
Claim 10 recites "a buyer electronic device …, wherein the buyer is the consumer of the goods or services" and "the backend for the online marketplace associates … the selected goods or services …." These recitations (underlined portions) lack antecedent basis. 
Claims 11-18 are rejected by virtue of their dependency from a rejected claim.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 6 recites "wherein the step of receiving, from the buyer electronic device or the backend for a financial institution associated with the pay-on-demand virtual payment card, information for the pay-on-demand virtual payment card comprises." Base claim 1 recites "receiving, from the backend for financial institution, information for the pay-on-demand virtual payment card." Accordingly, claim 6 contradicts its base claim 1. Where a claim contradicts its base claim, it does not further limit its base claim.
Applicant may cancel claim 6, amend claim 6 or base claim 1, or present a sufficient showing that claim 6 complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlarevic et al. (U.S. Patent No. Application Publication No. 2018/0089598 A1), hereafter Sedlarevic, in view of "Virtual Payment Cards: A Handbook for Hoteliers" by the Virtual payment card Workgoups of Hotel Electronic Distribution Network Association (HEDNA) and Hotel Technology Next Generation (HTNG), hereafter Handbook.

Regarding Claims 1 and 10
Sedlarevic teaches:
in an information processing apparatus for an online marketplace comprising at least one computer processor; (Fig. 1, 110, claim 1) 
receiving, from a buyer electronic device for a buyer, a selection of one or more goods or services offered by a supplier in the online marketplace and an indication that the buyer will use a pay-on-demand virtual payment card to pay for the goods or services, wherein the buyer is the consumer of the goods or services; (0057, 0067, 0090-0092, 0126-0149)
requesting, from a backend for a financial institution for the pay-on-demand virtual payment card and using an application programmable interface (API), the pay-on-demand virtual payment card; 
receiving, from the backend for financial institution, information for the pay-on-demand virtual payment card; (0068)
associating the pay-on-demand virtual payment card with the goods or services in a transaction; (0068)
providing the transaction and pay-on-demand virtual payment card to the backend for the financial institution; and (0068)
Sedlarevic, 0173-0182, teaches reconciliation by the travel agency but does not explicitly recount all of the details of the reconciliation process, such as receiving a reconciliation file from a financial institution computer. Although Sedlarevic does not explicitly disclose, in analogous art, Handbook teaches:
receiving a reconciliation file for the transaction from the backend for the financial institution. (P. 7, figure, #6 "Reconciliation")
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Sedlarevic to incorporate Handbook's teaching of receiving a reconciliation file for the transaction from the backend for the financial institution, into Sedlarevic's systems and methods for virtual payment card generation and transaction/payment processing, because Sedlarevic teaches reconciliation without listing all the details thereof and this teaching of Handbook is a known element (detail) of the reconciliation process such that one of ordinary 

Regarding Claims 2 and 11
Sedlarevic in view of Handbook teaches the limitations of base claims 1 and 10 as set forth above. Sedlarevic further teaches:
wherein the pay-on-demand virtual payment card comprises a single use account number. (0048) (Note: Handbook, p. 5, teaches that a virtual payment card is the same as a one-time use credit card, single-use credit card, single-use virtual account, etc.)

Regarding Claims 3 and 12
Sedlarevic in view of Handbook teaches the limitations of base claims 1 and 10 as set forth above. Sedlarevic further teaches:
wherein the pay-on-demand virtual payment card comprises a limited use account number. (0048) (Note: Handbook, p. 5, teaches that a virtual payment card is the same as a one-time 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlarevic et al. (U.S. Patent No. Application Publication No. 2018/0089598 A1), hereafter Sedlarevic, in view of "Virtual Payment Cards: A Handbook for Hoteliers" by the Virtual payment card Workgoups of Hotel Electronic Distribution Network Association (HEDNA) and Hotel Technology Next Generation (HTNG), hereafter Handbook, in view of Lugli et al. (U.S. Patent Application Publication No. 2017/0270493 A1), hereafter Lugli.

Regarding Claims 5 and 14 
Sedlarevic in view of Handbook teaches the limitations of base claim 1 and 10 as set forth above. Sedlarevic in view of Handbook does not explicitly disclose but, in analogous art, Lugli teaches:
committing the transaction to a distributed ledger. (0051-0057; 0026, 0135)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Sedlarevic to incorporate Lugli's teaching of committing transactions (including transactions involving virtual payment cards) to a distributed ledger, into .

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlarevic et al. (U.S. Patent No. Application Publication No. 2018/0089598 A1), hereafter Sedlarevic, in view of "Virtual Payment Cards: A Handbook for Hoteliers" by the Virtual payment card Workgoups of Hotel Electronic Distribution Network Association (HEDNA) and Hotel Technology Next Generation (HTNG), hereafter Handbook, in view of Bachenheimer (U.S. Patent Application Publication No. 2009/0259560 A1).

Regarding Claims 6 and 15
Sedlarevic in view of Handbook teaches the limitations of base claim 1 and 10 as set forth above. Sedlarevic in view of Handbook does not explicitly disclose but, in analogous art, Bachenheimer teaches:
wherein the step of receiving, from the buyer electronic device or the backend for a financial institution associated with the pay-on-demand virtual payment card, information for the pay-on-demand virtual payment card comprises: selecting the pay-on-demand virtual payment card from one of a plurality of pools of pay-on-demand virtual payment cards based on a payment process. (0047, 0067, 0086)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Sedlarevic to incorporate Bachenheimer's teachings regarding selecting virtual card numbers from pools, into Sedlarevic's systems and methods for virtual payment card generation and transaction/payment processing, in order to render the virtual payment card generation (and hence transaction) process more reliable, more efficient, and faster, since card numbers must conform to certain requirements in order to be valid/useable (e.g., number must match the financial institution/issuer) and the Credit Card Association or Issuer pre-allocates valid numbers for cards, and by using pre-assigned numbers rather than generating numbers on the fly. See, e.g., Bachenheimer, 0015, 0047.

Regarding Claims 7 and 16
Sedlarevic in view of Handbook and Bachenheimer teaches the limitations of base claims 1 and 10 and intervening claims 6 and 
wherein the plurality of pools of pay-on-demand virtual payment cards are grouped by bank identification number. (0047, 0067, 0086)

Regarding Claims 8 and 17
Sedlarevic in view of Handbook and Bachenheimer teaches the limitations of base claims 1 and 10 and intervening claims 6 and 15 as set forth above. Bachenheimer further teaches:
wherein the payment process comprises an Automated Clearing House (ACH) transaction. (0013, 0015, 0048, 0060, 0068, 0070, 0099)

Regarding Claims 9 and 18
Sedlarevic in view of Handbook and Bachenheimer teaches the limitations of base claims 1 and 10 and intervening claims 6 and 15 as set forth above. Bachenheimer further teaches:
wherein the payment process is conducted over an electronic payment network. (0013, 0015, 0048, 0060, 0067-0073, 0099)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the 
University of Alaska ("What are Single Use Accounts (SUA)") teaches, inter alia, the bulk of claims 1-3 and 10-12 albeit without explicit details of an online marketplace obtaining a virtual payment card from a financial institution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692